DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Applicant effectively argues on p. 7 that amended arguments overcome the prior art used last Office Action, specifically failing to address:
determining at least one second synchronization signal block candidate based on the first synchronization signal block, wherin the at least one second synchronization signal block candidate is transmitted with a different frequency or time form the first synchronization signal block;
detecting at least one second synchronization signal block based on the at least one second synchronization signal block candidate;
selecting at least one synchronization signal block among the first synchronization signal block and the at least one second synchronization signal block.

Updated search yield closest prior art, Tang (WO 2019/109378) describing 1st indication field in first synchronization signal block indicating resource information of the second synchronization signal block (abstract), plus Hwang (US 2015/0181543) describing that UE 100 may detect the SSS through the blind decoding and the non-coherent detector apart from the PSS and a candidate set of the SSS may be limited 
according to a candidate of the PSS (para. 180 & 190), where, in combination Guey as used in last Office Action, fail to suggest the amended independent claims 1 and 9 features as a whole obvious.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang (US 2016/0374035)  describing reception of a first synchronization signal a set of candidates; plus the timing structure boundary is determined from the set of candidates based on a second synchronization signal (abstract), Wu (US 2019/0098591) describing UE determining a set of synchronization signal frequency domain locations based on synchronization signal frequency raster & then detecting a synchronization signal based on such set of synchronization signal frequency domain locations (abstract), Yoshimoto (US 2018/0309533) describing that the synchronization signal sequence of the second radio parameter set is a sequence obtained by combining the synchronization signal sequences of the multiple first radio parameter sets, and the synchronization signal sequence of each of the first radio parameter sets constituting a synchronization signal of the second radio parameter set is any sequence of multiple synchronization signal sequence candidates, and the synchronization signal detecting unit detects a cell ID of the second radio parameter set from a series of synchronization signal sequences obtained by combining the synchronization signal sequences of the multiple first radio parameter sets (abstract), Xiao (US 9,451,569) describing electing one of a set of candidate synchronization signals based on the set of correlation signals, where the selected candidate synchronization signal is correlated with the received synchronization signal (abstract), Xiao (US 9,065,630) describing detecting secondary synchronization signal (SSS) by detecting the received synchronization signal based on candidate differential synchronization signal (abstract), Lin (US 2016/0270015) describing FDMA cell search where the CFO is estimated using the PSS symbols. Plus after acquiring symbol and frequency synchronizations using the PSS, the transmitted SSS sequence is detected by searching over the 70×70 SSS candidates (para. 27), Swarts (US 2011/0223901) describing multiple frequency hypothesis testing (MFHT) where selected candidate PSS may be used to decode or detect a candidate SSS per MFH branch at the current iteration (para. 43), Srinivasan (US 2013/0122822) describing initial acquisition by first locating PSS sequences followed by SSS detection (title & abstract), Luo (US 2018/0242324) describing usage of synchronization signal block index in new radio (title), Guey (WO 2018/068723) describing detecting synchronization signal block in mobile communications comprising a second synchronization signal (abstract), Jung (US 2020/0337007) describing detection of synchronization signal blocks each comprising synchronization signals (fig. 8), and Wang (WO 2018/127125) describing deployment of first & second synchronization signal block (abstract).                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469